Citation Nr: 0107476	
Decision Date: 03/13/01    Archive Date: 03/16/01

DOCKET NO.  98-15 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for degenerative 
changes, left knee (a left knee disability) as secondary to 
the service-connected residuals of fracture of the right 
medial malleolus, status postoperative, with post-traumatic 
arthritis requiring a short leg brace (hereafter a right 
ankle disability).

2.  Entitlement to financial assistance in purchasing an 
automobile or other conveyance.

3.  Entitlement to adaptive equipment for an automobile.


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. A. Markey, Counsel


INTRODUCTION

The veteran served on active duty from May 1961 to June 1981. 

This matter came before the Board of Veterans' Appeals 
(Board) from a December 1997 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina that denied the veteran's claim of entitlement to 
financial assistance in purchasing an automobile or other 
conveyance and for entitlement to adaptive equipment for an 
automobile.  A hearing was held at the RO in September 1998.  
In March 2000, the Board remanded this matter to the RO for 
further development.  

In the meantime, in a June 2000 decision, the RO denied the 
veteran's claim of entitlement to service connection for a 
left knee disability.  Subsequent to a November 2000 hearing 
before the undersigned member of the Board at the RO (i.e. a 
Travel Board hearing), the veteran submitted a notice of 
disagreement with respect to this RO decision.  In a note 
associated with the claims folder, the undersigned member of 
the Board indicated that it would be in the best interest of 
the RO, the veteran, and the Board, if the notice of 
disagreement was acted on as expeditiously as possible (i.e. 
with issuance of a statement of the case), and that the 
veteran be allowed to submit a substantive appeal, prior to 
returning the matter to the Board (as will be discussed 
below, the claim for service connection for a left knee 
disability is inextricably intertwined with the "adaptive 
equipment" claim).  

In any event, in January 2001 the RO issued a statement of 
the case, and almost immediately thereafter, also in January 
2001, the claims folder was returned to the Board, at which 
point a substantive appeal form (VA Form 9) had not been 
received from the veteran.  Nevertheless, given the unique 
circumstances of this matter, the veteran's contentions made 
to the undersigned during the November 2000 hearing, and his 
expressed intent to pursue an appeal of this claim, the Board 
finds that a substantive appeal was effectively submitted by 
him, perfecting an appeal of this claim.  See Archbold v. 
Brown, 9 Vet. App. 124, 129 (1996).

Finally, the Board notes that during the Travel Board 
hearing, the veteran effectively revoked his prior 
representative's authority to act on his behalf, choosing to 
act on his own behalf.  38 C.F.R. § 20.607 (2000) (the 
transcript meets the writing requirement of this regulation).



REMAND

The veteran contends that he is entitled to financial 
assistance in purchasing an automobile or other conveyance or 
adaptive equipment for an automobile.  The Board notes that 
the veteran has several service-connected disabilities, and 
has also contended that he is entitled to service connection 
for a left knee disability as secondary to a service-
connected right ankle disability.  

As previously noted by the Board in the March 2000 remand, in 
order to establish entitlement to financial assistance in 
purchasing an automobile or other conveyance, the veteran 
must have a service-connected disability which includes one 
of the following: loss or permanent loss of use of one or 
both feet; or loss or permanent loss of use of one or both 
hands; or permanent impairment of vision of both eyes to the 
required specified degree.  38 U.S.C.A. §§ 3901, 3902 (West 
1991 & Supp. 2000); 38 C.F.R. § 3.808 (2000).  In the event 
that the veteran does not meet the criteria for financial 
assistance in purchasing an automobile or other conveyance, 
if he has ankylosis of one or both knees or one or both hips 
due to service-connected disability, entitlement to adaptive 
equipment eligibility only is established.  38 U.S.C.A. 
§ 3902(b)(2) (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.808(b)(iv) (2000).

At the time of the March 2000 remand, the veteran essentially 
contended that he had permanent loss of use of his right foot 
or both feet (again, service connection was and is in effect 
for a right ankle disability).  However, at that time the 
etiology of the veteran's right lower extremity disability as 
a whole was not clear, and in order to effectively adjudicate 
the unique type of issue presented, the Board referred the 
case back to the RO for another orthopedic examination, which 
was accomplished in April 2000. 

Since the March 2000 remand, and as noted during the November 
2000 Travel Board hearing, the veteran has contended that he 
is in need of adaptive equipment for an automobile due to a 
left knee and/or left leg disability.  As noted above, a 
claim of entitlement to service connection for a left knee 
disability as secondary to a right ankle disability is 
currently in appellate status.  As such, and given the most 
recent arguments presented by the veteran regarding his 
entitlement to adaptive equipment, this service connection 
issue must be resolved prior to adjudication of the claims of 
entitlement to financial assistance in purchasing an 
automobile or other conveyance or adaptive equipment for an 
automobile.  

That said, it is noted that applicable law provides that 
service connection will be granted if it is shown a 
particular disease or injury resulting in disability was 
incurred or aggravated during active duty.  38 U.S.C.A. §§ 
1110, 1131 (West 1991 & Supp. 2000).  Further, secondary 
service connection will be granted when a disability is 
proximately due to or the result of a service connected 
disease or injury.  38 C.F.R. § 3.310 (2000). Secondary 
service connection may be established for a disorder which is 
aggravated by a service-connected disability.  Allen v. 
Brown, 8 Vet. App. 374 (1995).

Recently, Congress amended 38 U.S.C.A. § 5107 (and amended or 
added other relevant provisions) to reflect that VA has a 
duty to assist a claimant in developing all facts pertinent 
to a claim for benefits.  Such duty includes requesting 
information as described in 38 U.S.C.A. § 5106, as well as 
the accomplishment of a medical examination when such 
examination may substantiate entitlement to the benefits 
sought.  A claim may be decided without providing such 
assistance only when no reasonable possibility exists that 
such assistance will aid in the establishment of entitlement, 
or the record includes medical evidence sufficient to 
adjudicate the claim.  See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (to be 
codified at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).

None of the medical evidence of record contains a definitive 
opinion as to whether the veteran's left knee disability is 
related in any way to his service-connected  right ankle 
disability. 

Under these circumstances, and to comply with the dictates of 
the Veterans Claims Assistance Act of 2000, the Board finds 
that another VA orthopedic examination(s) should be 
accomplished in order to obtain opinions with respect to the 
etiology of the left knee disability, and to obtain 
additional evidence specifically tailored to the requirements 
for the benefits sought regarding the claims of entitlement 
to financial assistance in purchasing an automobile or other 
conveyance or adaptive equipment for an automobile.   

As such, the case is remanded for the following action:


1.  The RO should contact the veteran and 
request that he submit all evidence in 
his possession, if any,  that is relevant 
to his claims on appeal.

2.  The RO should obtain and associate 
with the claims file all additional 
outstanding VA medical records pertinent 
to these claims.  

3.  After associating with the claims 
file all additional records noted in 
paragraphs 1 and 2, above, the veteran 
should be accorded an orthopedic 
examination to determine the current 
severity of his left knee disability/leg 
disability.  All clinical findings should 
be reported in detail, including ranges 
of motion in degrees of flexion and 
extension; the examiner should 
specifically indicate whether the knee is 
ankylosed.  Manifestations of all left 
lower extremity disabilities should be 
identified, and to the extent feasible, 
an opinion should be given regarding the 
degree of likelihood that any - to 
specifically include the left knee 
disability  - is (or specifically is not) 
related to the service-connected right 
ankle disability.  The examiner must 
completely review the claims folder prior 
to the examination.  The complete 
rationale for any opinions stated should 
be expressed.  

4. To help avoid future remand, the RO 
must ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  If none of the requested development 
provides evidence of a nexus between the 
veteran's left knee disability and his 
service-connected right ankle disability, 
the RO should specifically advise him of 
the need to submit such competent medical 
evidence to support the claim(s).  

6.  The RO must also review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.

7.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record, the RO should review the claim of 
entitlement to service connection for a 
left knee disability as secondary to the 
service-connected right ankle disability, 
and thereafter (regardless of the outcome 
of the claim for service connection for 
the left knee disability) review the 
claims of entitlement to financial 
assistance in purchasing an automobile or 
other conveyance or adaptive equipment 
for an automobile.  If any action taken 
is adverse to the veteran, then the RO 
must furnish him a supplemental statement 
of the case that contains a summary of 
the relevant evidence and a citation and 
discussion of the applicable laws and 
regulations, to include 38 C.F.R. 
§§ 3.808, 4.63.  The veteran should also 
be afforded the opportunity to respond to 
that supplemental statement of the case 
before the claim is returned to the 
Board.  


The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




